DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6782561 (herein Sigler).
	Regarding claims 1-2 and 5-11, Sigler discloses an apparatus as claimed (see Fig. 3 and the illustrated portion thereof below).

    PNG
    media_image1.png
    312
    481
    media_image1.png
    Greyscale

 
Regarding claim 12, the apparatus of claim 11, wherein a portion of the junction box boot proximate to the second diameter is to form a seal with the extension tube (via gasket 113).  
Regarding claims 14-16, the method as claimed are inherent during the assembly of the Sigler apparatus, wherein the “first portion of the junction box” as claimed is the “second portion” illustrated above. 

Claim(s) 1-3, 5, 7, 18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 1,650,155 (herein Randle)
Regarding claim 1, Randle discloses an apparatus comprising an extension tube (27) to be coupled to a system waste tube; and a junction box (9) to be coupled to a surface of a vehicle lavatory, the junction box to define a housing for the extension tube, the junction box including a first portion (where 9 is pointing to in Fig. 2), a second portion (the flange portion that fastened by 8) opposite the first portion, and a sidewall (where 9 is pointing in Fig. 1) extending between the first portion and the second portion, each of the first portion, the second portion, and the sidewall defining a respective opening therein.
Regarding claim 2, the apparatus of claim 1, wherein the junction box includes a first end (left sidewall in Fig. 2) having a first height and a second end (right sidewall in Fig. 2) having a second height.
Regarding claim 3. the apparatus of claim 1, wherein the sidewall is to be coupled to an interior wall (the interior wall of opening in floor 6) of the vehicle lavatory and the second portion of the junction box is to be coupled to a floor (6) of the vehicle lavatory.
Regarding claim 5, the apparatus of claim 2, wherein the extension tube has a first tube height, the first tube height sized to extend the system waste tube above a floor of the vehicle lavatory (see Fig. 1).
Regarding claim 7, the apparatus of claim 1, further including a junction box cover (11) to be positioned over the extension tube and to be coupled to the junction box (see Fig. 1).
Regarding claim 18, Randle discloses a kit comprising an extension tube (27) to be coupled to a system waste tube; and a junction box (9), the junction box having a first height at a first end (left sidewall in Fig. 2) and a second height at a second end (right sidewall in Fig. 2), the extension tube to be at least partially disposed in the junction box when the junction box is coupled to a surface of a lavatory (see Fig. 1); and a junction box cover (11) removably couplable to the junction box, the junction box cover extending between the first end and the second end of the junction box when the junction box cover is coupled to the junction box, the junction box cover disposed an angle relative to the surface of the lavatory when the junction box is coupled to the surface of the lavatory (as shown in Fig. 1).  
Regarding claim 20, the kit of claim 18 above, further including a junction box boot (23).  
Regarding claim 22, the kit of claim 18, further including a connector tube (32) to be coupled to the extension tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigler in view of US 2021/0164213 (hereinafter Earnest).
	Sigler teaches all of the limitations as discussed above wherein the junction box boot includes gasket 113.  Sigler does not specifically recite that the gasket 113 is made from silicone.  Attention is directed to the Earnest reference which teaches an analogous apparatus further includes a gasket 21 made of rubber or silicone.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have replaced the gasket 113 of Sigler with a silicone gasket as taught by Earnest, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Allowable Subject Matter
Claim 17 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754